DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 9th, 2022 has been entered. Claim 1 has been amended. Claims 18 and 20-21 have been canceled. Claims 1, 3-11, 13 and 15-17 remain pending. The amendment to claim 1 overcomes the previous 112(b) rejection set forth in the Non-Final office action mailed March 9th, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paspek, JR. et al. (US 2009/0065404) in view of McQuail (US 1749350) and in view of Bourke (US 7624877).
Regarding claim 1, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream (Paragraph 0002 lines 1-6), comprising: 
a feeder (Fig. 3, Feed at beginning of process, continuing to all units); 
two or more sorting units arranged in fluid connection and adjoined (Paragraph 0010 lines 11-15, Paragraph 0122 lines 4-9), in a serial and linear configuration (Fig. 4, Paragraph 0010 lines 11-20), each sorting unit comprising a processing container (Fig. 4, Hydrogravity Vessel), an inlet, and an outlet (Paragraph 0010 lines 6-8);
 a processing media disposed within the processing container, wherein the processing media comprise a specific gravity (Paragraph 0010 lines 3-16);
 a mixer or paddlewheel (Paragraph 0044 line 7 “dispersion mixer”) in the sorting units configured to rotate (Paragraph 0045 lines 4-8) in a manner that generates an agitation of the processing media within the sorting unit (Paragraph 0044 lines 6-10), wherein the mixer or paddlewheel has a shaft that extends from a center-top port of each unit (Paragraph 0045 lines 4-8, Paragraph 0105 lines 5-7 “high sheer mixer”); 
a discharge device configured to allow discharge of a stratified waste material (Paragraph 0010 lines 9-10); 
wherein the feeder is configured to introduce the waste stream into the inlet of a first sorting unit of the two or more units (Paragraph 0010 lines 3-5); the agitation of the processing media is configured to separate the waste stream into at least a light portion and a heavy portion within each of the one or more sorting units (Paragraph 0044 lines 5-10); the discharge device of the first sorting unit is configured to receive and discharge the heavy portion from the processing container of the first sorting unit; and the outlet of the first sorting unit is configured to receive the light portion from the processing container of the first sorting unit (Paragraph 0010 lines 6-10).
Paspek, JR. et al. (US 2009/0065404) lacks teaching an axial connection configured to generate a vertical motion of the processing media within the sorting unit.
McQuail (US 1749350) teaches an apparatus for separating materials which comprises an axial connection configured to generate a vertical motion of the processing media within a sorting unit (Fig. 1 #15, 17; Page 2 lines 13-20). McQuail states that the axial connection injects water into the separation tank to float or sink the components depending on their different specific gravities (Page 2 lines 73-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include the axial connection configured to generate vertical motion as taught by McQuail (US 1749350) in order to provide vertical motion that further separates the light portion from the heavy portion accurately depending on the specific gravity of the material provided.
Paspek, JR. et al. (US 2009/0065404) also lacks teaching an aeration chamber at the bottom of the units that creates vertical motion of the processing media within each of the two or more sorting units. Paspek, JR. et al. teaches a system for separating materials in a waste stream, wherein an aeration chamber at the bottom of the units (Paragraph 0118 lines 1-6), creates vertical motion of the processing media within a sorting unit (Paragraph 0082 lines 1-4). This stage of the separation process is taught as occurring in a separation unit different than the specific gravity separation unit (Paragraph 0086 lines 1-4).
Bourke teaches a system for separating materials in a waste stream, wherein an aeration chamber at the bottom of the units (Col. 6 lines 35-37), creates vertical motion of the processing media within each of the two or more sorting units (Col. 5 lines 46-60). Bourke explains that both the upwards flow in the specific gravity separation along with the aeration system contribute to the separation process simultaneously (Col. 5 line 68-Col. 6 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include the aeration chamber in the same separation unit as the gravity separation as taught by Bourke in order to achieve a more efficient separation process with a lower number of components and processing steps. 
Regarding claim 3, Paspek, JR. et al. (US 2009/0065404)  teaches a system for separating materials in a waste stream, wherein the processing media comprises water (Paragraph 0012 lines 1-4).
Regarding claim 4, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, wherein the processing media comprises chemicals, minerals, magnetic materials, or a combination thereof (Paragraph 0008 lines 21-28).
Regarding claim 5, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, wherein the processing media comprises inorganic dirt, sand, glass fines, ferrous fines, automobile shredder residue fines, shredder fines from Hammermill operations, ferrous slag or inorganic fine byproducts from incineration and/or pyrolysis operations, or combinations thereof (Paragraph 0005 lines 1-7).
Regarding claim 6, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, wherein the specific gravity of the processing media varies between the two or more sorting units (Paragraph 0051 lines 4-5).
Regarding claim 7, Paspek, JR. et al. (US 2009/0065404) lacks teaching a system for separating materials in a waste stream, wherein the discharge device is further configured to prevent an incidental discharge of processing media upon discharge of the stratified waste material.
Regarding claim 8, Paspek, JR. et al. (US 2009/0065404) lacks teaching a system for separating materials in a waste stream, wherein the discharge device comprises a valve, a gate, a rotary valve, a sealed bucket conveyor, a sealed screw conveyor, or a combination thereof.
McQuail teaches a system for separating materials in a waste stream, wherein a discharge device is configured to prevent an incidental discharge of processing media upon discharge of the stratified waste material, and additionally the discharge device comprises a valve, a gate, a rotary valve, a sealed bucket conveyor, a sealed screw conveyor, or a combination thereof (Page 2 lines 58-63). McQuail explains that separation systems commonly use a considerable amount of water (Page 1 lines 25-36) and the loss of this water results in stream pollution (Page 2 lines 36-41) and the discharge device as taught by McQuail provides solutions to each of these problems. Valves taught by McQuail effectively control the discharge device (Page 2 lines 58-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek JR. et al. (US 2009/0065404) to include the discharge device configured to prevent incidental discharge as taught by McQuail in order to save water and create less pollution while effectively removing the material from the discharge device.  
Regarding claim 9, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, wherein the processing container is rectangular or conical in shape (Paragraph 0047). 
Regarding claim 11, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, wherein the specific gravity of the media in a first unit is about 1.0, the specific gravity in a second unit of the two or more units is about 1.2 (Paragraph 0112 lines 1-4), and the specific gravity in a third unit of the two or more units is 1.6 (Paragraph 0105 lines 1-2).
Regarding claim 15, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, wherein the waste stream comprises incinerator ash, automobile shredder residue, white good shredder residue, e-waste, building components, waste-to-energy slag, steelmaking slag, ferrochrome slag, retrieved landfill material, or a combination thereof (Paragraph 0093 lines 1-7).
Claims 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paspek, JR. et al. (US 2009/0065404) in view of McQuail (US 1749350) and Bourke (US 7624877) and further in view of Kvejborg (EP 0613723). 
Regarding claim 10, Paspek, JR. et al. (US 2009/0065404) lacks teaching a system for separating materials in a waste stream, wherein the feeder to the first unit is an infeeder conveyor. Paspek, JR. et al. only teaches the feed delivered to the system but does not recite structure for how this is achieved. 
Kvejborg teaches a system for separating materials by specific gravity screening, wherein the feeder to the first unit is an infeeder conveyor (Fig. 1 shows infeeder conveyor). Kvejborg discusses a specific gravity screening process where the materials are supplied to the uppermost end of the device (Col. 1 lines 1-4). Kvejborg explains that a continuous supply and removal of materials allows for a simple construction, and easy process to supervise and control (Col. 3 lines 17-22), and this conveyor is a part of the continuous supply. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include the feeder unit as an infeeder conveyor as taught by Kvejborg in order to deliver the waste materials to the separation system in a continuous manner which is simple in construction and easy to control. 
Regarding claim 13, Paspek, JR. et al. (US 2009/0065404) lacks teaching a system for separating materials in a waste stream, wherein the inflow of processing media is configured to introduce pulsating streams of processing media into the sorting unit.
Kvejborg teaches a system for separating materials in a waste stream, wherein the inflow of processing media is configured to introduce pulsating streams of processing media into the sorting unit (Col. 5 lines 5-11). Kvejborg states that by introducing pulsating streams of processing media into the sorting unit, it is possible to achieve a uniform fluidization within the system (Col. 4 lines 5-10). Additionally, Kvejborg states that the pulsation can be adjusted according to the requirements of the separation, where it can help achieve the most precise separation (Col. 4 lines 12-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include introducing pulsating streams of processing media into the sorting unit as taught by Kvejborg in order to create a uniform fluidization within the system and increase the degree of separation. 
Regarding claim 16, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, comprising a paddlewheel with a rotational speed having a high shear and/or turbulent zone in order to disperse particles (Abstract). Paspek, JR. et al. lacks teaching comprising a controller to control a rotational speed of the paddlewheel; a frequency of agitation; an amplitude of agitation, wherein the rotational speed is adjustable such that the frequency of agitation, amplitude of agitation, or a combination thereof is customizable within the unit.
Kvejborg teaches a system for separating materials in a waste stream, comprising a controller to control a rotational speed of the paddlewheel; a frequency of agitation; an amplitude of agitation (Col. 6 lines 4-10), wherein the rotational speed is adjustable such that the frequency of agitation, amplitude of agitation, or a combination thereof is customizable within the unit (Col. 3 lines 24-29). The wheel assembly taught by Kvejborg is taught with a different orientation to the paddlewheel in the instant application however, this wheel still controls the amount of material flowing through the system and the rate at which it flows. Therefore, this system controls the frequency and amplitude of agitation within the unit based on the specific gravity of the materials. Kvejborg explains this component allows for easy supervision of the process as the screening becomes independent of an inaccurate detection of the materials. This controller allows for the process to detect very small differences in specific gravity, resulting in high precision separation (Col. 3 lines 17-29). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include a controller to control the rotational speed of the paddlewheel as taught by Kvejborg. Kvejborg taught how this feature allows for easy supervision of the system and results in a higher degree of separation and this would have been an obvious modification to provide control over the high shear and/or turbulent zone as recited by Paspek, JR. et al. for the dispersion of material.
Regarding claim 17, Paspek, JR. et al. (US 2009/0065404) teaches a system for separating materials in a waste stream, comprising: 
a feeder (Fig. 3, Feed at beginning of process feeding into each unit); 
one or more sorting units arranged in fluid connection, (Fig. 4, Paragraph 0010 lines 11-20) each sorting unit comprising a processing container (Fig. 4, Hydrogravity Vessel), an inlet, and an outlet (Paragraph 0010 lines 6-8); a processing media disposed within the processing container, wherein the processing media comprise a specific gravity (Paragraph 0010 lines 3-16), wherein the processing container of each the units is adjoining and in fluid connection (Paragraph 0010 lines 7-15; Paragraph 0122 lines 4-9); 
a mixer or paddlewheel configured to rotate in a manner that generates an agitation of the processing media within the sorting unit (Paragraph 0044 lines 6-8); 
a discharge device configured to allow discharge of a stratified waste material (Paragraph 0010 lines 9-10); 
wherein the feeder is configured to introduce the waste stream into the inlet of a first sorting unit of the two or more units (Paragraph 0010 lines 3-5); the agitation and vertical motion of the processing media is configured to separate the waste stream into at least a light portion and a heavy portion within each of the one or more sorting units (Paragraph 0044 lines 5-10); the discharge device of the first sorting unit is configured to receive and discharge the heavy portion from the processing container of the first sorting unit; and the outlet of the first sorting unit is configured to receive the light portion from the processing container of the first sorting unit (Paragraph 0010 lines 6-10). 
Paspek, JR. et al. (US 2009/0065404) lacks teaching an axial connection configured to generate a vertical motion of the processing media within the sorting unit. 
McQuail teaches an apparatus for separating materials which comprises an axial connection configured to generate a vertical motion of the processing media within a sorting unit (Fig. 1 #15, 17), and configured to introduce an inflow of processing media into the processing container (Page 1 lines 14-19) of the unit such that the inflow generates the vertical motion of the processing media within the first sorting unit (Page 2 lines 13-20). McQuail states that the axial connection injects water into the separation tank to float or sink the components depending on their different specific gravities (Page 2 lines 73-79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include the axial connection configured to generate vertical motion and introduce an inflow of processing media into the separation system as taught by McQuail in order to provide vertical motion that further separates the light portion from the heavy portion accurately depending on the specific gravity of the material provided. 
Paspek, JR. et al. (US 2009/0065404) also lacks teaching a sensor operatively linked to the paddlewheel; a processing system communicatively linked to the sensor; wherein the sensor is configured monitor an agitation state of the processing media within the unit; and the processing system is configured to receive the agitation state from the sensor and apply algorithms to optimize paddle wheel rotation to obtain a desired waste stratification.
Kvejborg teaches a sensor (Col. 6 lines 6-7, Frequency transformers) operatively linked to the paddlewheel (Fig. 1 #2); a processing system (Col. 6 line 8, Electronic surveillance) communicatively linked to the sensor; wherein the sensor is configured monitor an agitation state of the processing media within the unit; and the processing system is configured to receive the agitation state from the sensor and apply algorithms to optimize paddle wheel rotation to obtain a desired waste stratification (Col. 6 lines 4-10). Kvejborg explains that this component allows for easy supervision of the process and allows for the system to detect very small differences in specific gravity, resulting in high precision separation (Col. 3 lines 17-29). This feature would have been an obvious modification to provide control over the high shear and/or turbulent zone created by the paddlewheel as recited by Paspek, JR. et al. for the dispersion of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paspek, JR. et al. (US 2009/0065404) to include the sensor and processing system as taught by Kvejborg. This feature allows for easy supervision of the system and results in a higher degree of separation by providing more control over the paddlewheel.
Response to Arguments
	Applicant’s arguments filed September 9th, 2022 have been fully considered but they are not persuasive. 
	Regarding the Applicant’s argument that Paspek, JR. et al. teaches multiple separate froth floatation/hydrogravity separators, the Examiner would like to clarify the following points. Paspek JR. et al. teaches optional froth filtration in addition to the density separation (Paragraph 0026 lines 5-10), and teaches a series of density separations where the output from one separation is input into the next separation (Paragraph 0010 lines 11-15). Paspek, JR. et al. shows a block flow diagram of these separations (Fig. 4), states that multiple tanks with the same specific gravity liquid medium arranged to create a system (Paragraph 0050 lines 1-5), and finally Paspek, JR. et al. states “the present invention includes the various vessels being in communication with one or more other vessels in nearly any configuration. It will be appreciated that the configuration depicted in Fig. 7 is merely one of potentially many different configurations encompassed” (Paragraph 0122 lines 4-9).  
Regarding the Applicant’s argument that the vertical motion within the bottom of each sorting unit is not taught by McQuail, as McQuail teaches vertical motion within one conical sorting unit, the Examiner would like to clarify that McQuail is only relied upon for teaching the axial connection configured to generate vertical motion within the bottom of a sorting unit. When combined with the teachings of Paspek, JR. et al., the teachings of McQuail would be applied to each of the connected and adjoined sorting units. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the McQuail reference is not cited as teaching adjoining separation units, and instead teaches the benefits of providing an axial connection configured to generate a vertical motion of the processing media within a sorting unit (see Claim 1 above).
Regarding the Applicant’s argument that Bourke merely teaches multiple floatation tanks with aeration chambers and one having ordinary skill in the art would not look to combine the features of floatation tank with a series of separator of the type disclosed in Paspek JR. et al., the Examiner would like to clarify the following. As it was explained above, Paspek, JR. et al. teaches an aeration chamber at the bottom of the units (Paragraph 0118 lines 1-6) to create vertical motion of the processing media within a sorting unit (Paragraph 0082 lines 1-4) however, this stage of the separation is taught as occurring in a separation unit different than the specific gravity separation unit (Paragraph 0086 lines 1-4). Bourke teaches a system wherein the aeration chamber is located in the same unit as the density separation (see Claim 1 above). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bourke explains that both the upwards flow in the specific gravity separation along with the aeration system contribute to the separation process simultaneously (Col. 5 line 68-Col. 6 line 4). 
Finally, regarding the Applicant’s argument that combining the floatation tanks of Bourke with the system in Paspek would essentially change the principle of operation of Paspek because floatation tanks are primary used to separate plastics and light materials whereas Applicant’s disclosure is directed at materials such as automobile shredder reside (ASR), the Examiner would like to clarify that instant specification describes separation of ASR into plastics and non-ferrous metals (Page 1 lines 20-21). Therefore, the combination of the teachings of Bourke and Paspek JR. et al. would maintain the same principle of operation.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653